Evans, P. J.,
— A petition has been filed in the above-entitled cases asking an ordei; of court for certified copies of the information, warrant, indictment, sentence, and transcribed testimony taken at the preliminary hearings before the justice of the peace.
After being bound over to court on 12 charges defendant appeared with counsel and pleaded guilty. On the charge entered at February term, 1951, no. 183, he was sentenced to a term of from 6 to 12 years in the Western Penitentiary for the offense of burglary. Other sentences in the companion cases were made concurrent therewith.
The testimony taken by the district attorney at the office of the justice of the peace was for his own information in connection with such further proceedings as might be necessary and does not constitute a part of the record. It is further unimportant for the reason that defendant, irrespective of what was produced before the justice of the peace, pleaded guilty to the offenses charged.
*606Now, to wit, November 28, 1951, the clerk of courts is directed to forward to petitioner, Robert Botch, at the Western State Penitentiary, certified copy of the information, warrant, indictment and sentence in the case of the Commonwealth of Pennsylvania v. Robert Botch, February term, 1951, no. 183.